DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-5, 16-20, drawn to an HDR image sensor employing two-wire grid polarizers and a liquid crystal optical attenuator classified in G02F/135.
II. Claims 1-16, drawn to an HDR image sensor employing a broadband optical filter and a resonant nanostructure, classified in G02B6/42.

Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, invention I requires the use of an LCD array for optical attenuation.  This mode of operation is not a feature in invention II.  Invention II requires a mode of operation of using a resonant nanostrucuture for tuning the spectral response.  Invention I has no mode of operation for tuning the spectral response.  Therefore, since each invention has a mode of operation that is not required by the other invention the inventions are said to have mutually exclusive characteristics.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Claims 1-5 and 16 link(s) inventions I and II.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1-5 and 16.  Upon shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
If Applicant elects invention II (noted that specification indicates that invention I only operates with two-wire grid embodiment):
This application contains claims directed to the following patentably distinct species:
Species I embodied by Figures 2a-d image sensor employing double-layer wire grid polarizers
Species II embodied by Figures 3a-c image sensor employing single layer wire grid filters
Species III embodied by Figures 4a-b image sensor employing patterned layers of random shapes
Species IV embodied by Figure 5 image sensor employing layers of various thickness
Species V embodied by Figure 6 image sensor employing layers of different material
Species VI embodied by Figure 7 image sensor employing nanocone arrays
Species VII embodied by Figure 8a-b image sensor employing metamaterials
The species are independent or distinct because each of these species defines a broadband optical filter and all species accomplish the task of filtering light with an integrated light detector.  However, each species is a unique structure with mutually exclusive characteristics used in fabricating the integrated broadband optical filter in a light detector.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2 and 16 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  In regards to inventions I-II the processes of spectral tuning and optical attenuation are known to have different status in the art as indicated by the separate classification.  Additionally, the search strategies for the two different invention would not likely yield pertinent prior art to both inventions.  The underlying physics of spectral tuning and optical attenuation are quite different and would require widely different search strategies.  This represents a burden.  Furthermore, Applicant has also claimed features related to seven species as identified above.  Each of these species is a different structure for a broadband optical filter.  While searching for more than one species is sometimes 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422